

March 2, 2017
Leonard Bell, M.D.
By Hand and by Email
Dear Dr. Bell:
Effective as of the date hereof, this letter (the "Amendment") amends the letter
agreement between you and Alexion Pharmaceuticals, Inc. (the "Company"), dated
April 1, 2015, setting forth the treatment of certain outstanding equity awards
granted to you by the Company (the "Letter Agreement"). All capitalized terms
used in this Amendment shall have the meanings ascribed to them in the Letter
Agreement unless otherwise expressly provided herein.
In consideration of your service on the Company’s Board of Directors and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, you and the Company agree to amend the Letter Agreement as
follows:
1.    Amendment to Section 2(a) of the Letter Agreement. Section 2(a) of the
Letter Agreement is hereby amended as follows:
A.    The first sentence is hereby amended by substituting the phrase "March 2,
2017" for the phrase "March 31, 2015".
B.    The second sentence is hereby amended by substituting the phrase "March 2,
2017" for the phrase "after the date hereof" immediately prior to the period.
2.    Amendment to Section 2(c) of the Letter Agreement. Section 2(c) of the
Letter Agreement is hereby amended in its entirety to read as follows:
"Notwithstanding the foregoing or the provisions of the Equity Plan or any
applicable Equity Award agreement to the contrary, if (i) your service on the
Board is terminated due to your death, or your service on the Board
involuntarily terminates without Cause (as defined below) (e.g., the Board does
not nominate you for reelection under circumstances where you are otherwise
willing to continue to serve on the Board), (ii) your term of service on Board
terminates because you do not stand for reelection as a Director at the
Company’s 2017 annual meeting of stockholders, or (iii) a Change in Control
occurs, any then outstanding and unvested Restricted Units and Performance Units
that are then "Earned Units" (as determined in accordance with the terms of the
applicable Performance Unit award and Section 2(d) of this Agreement) will vest
in full and any then outstanding and unvested Stock Options will vest in full
and become exercisable and each Stock Option will remain exercisable until the
expiration of its original term. Upon any other termination of your service on
the Board, any then outstanding and unvested Equity Awards will terminate."




1



--------------------------------------------------------------------------------




3.    Effect of Amendment; Miscellaneous. Except as expressly amended herein,
the Letter Agreement will continue in full force and effect in accordance with
its terms. The Letter Agreement, as amended by the Amendment, embodies the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior communications, agreements and understandings, whether
written or oral, with respect to the same. This Amendment may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which taken together shall constitute one and the same instrument. This
Amendment is a Delaware contract and will be will be construed and enforced
under and be governed in all respects by the laws of the State of Delaware,
without regard to any conflict of laws principles that would result in the
application of the laws of any other jurisdiction.
[Remainder of page intentionally left blank.]


2



--------------------------------------------------------------------------------






This Amendment has been executed by the Company, by its duly authorized
representative, and by Dr. Bell as of the date first written above.










ALEXION PHARMACEUTICALS, INC.






By:     /s/ Michael V. Greco            




Title:     SVP of Law and Corporate Secretary    






LEONARD BELL, M.D.






/s/ Leonard Bell        
Signature






3

